Freedman, P. J.
According to the facts as we must assume the justice found them, the plaintiffs were promised compensation' in case they; as brokers, brought to the' defendant a purchaser will ing and able to purchase defendant’s premises upon terms to bJ thereafter agreed upon between such purchaser and the defendant The plaintiffs did introduce a prospective purchaser, but' such prrchaser and the defendant could not agree upon the terms aid their minds never met.' The plaintiffs, therefore, never earnid their commission. There was sufficient evidence upon which ¡he justice could find as here stated, and upon this ground the jiflg-. ment should be affirmed. That being so, the result is the sane, whether the written promise of the plaintiffs to wait for the jayment of their commission until the title should be passed be treated-as part of thé original contract as claimed by the deihd- ■ ant, or as a promise by the plaintiffs without consideration because made subsequent to their contract with the defendant. /
Judgment should be affirmed.
MacLean and Leventritt, JJ., concur.
Judgment affirmed, with costs to respondent.